 1   KIMBERLY A. DONOVAN (SBN 160729)                        KAPLAN FOX & KILSHEIMER LLP
     kdonovan@gcalaw.com                                     Laurence D. King (SBN 206423)
 2   ROBERT ANDRIS (SBN 130290)                              Mario M. Choi (SBN 243409)
     RAndris@gcalaw.com                                      350 Sansome Street, Suite 400
 3   GCA LAW PARTNERS LLP                                    San Francisco, CA 94116
     2570 W. El Camino Real, Suite 400                       Telephone: (415) 772-4700
 4   Mountain View, CA 94040                                 Facsimile: (415) 772- 4707
     Telephone: (650) 428-3900                               lking@kaplanfox.com
 5   Facsimile: (650) 428-3901                               mchoi@kaplanfox.com
 6   Attorneys for Defendant                                 FINKELSTEIN, BLANKINSHIP,
     SUNVALLEYTEK INTERNATIONAL, INC.                        FREI-PEARSON & GARBER, LLP
 7                                                           D. Greg Blankinship (pro hac vice)
                                                             Jean M. Sedlak (SBN 267659)
 8                                                           445 Hamilton Ave, Suite 605
                                                             White Plains, New York 10601
 9                                                           Telephone: (914) 298-3290
                                                             gblankinship@fbfglaw.com
10                                                           jsedlak@fbfglaw.com
11                                                           Counsel for Plaintiffs INES BURGOS and
                                                             MONGKOL MAHAVONGTRAKUL
12

13                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
14                                   OAKLAND DIVISION
15   INES BURGOS and MONGKOL                                   Case No. 4:18-cv-06910-HSG
     MAHAVONGTRAKUL, individually and on
16                                                             STIPULATION AND ORDER
     behalf of other similarly situated individuals,
                                                               EXTENDING TIME TO HOLD ADR
17                                                             MEDIATION
                            Plaintiffs,
18                                                             Judge:    Hon. Haywood S. Gilliam, Jr.
     v.
19

20   SUNVALLEYTEK INTERNATIONAL, INC.,

21                          Defendant.

22

23

24

25

26

27

28

                                                                                           STIP AND ORDER
                                                       -1-                         Case No. 4:18-cv-06910-HSG
 1           Pursuant to the Court’s February 19, 2019 Mediation Order (ECF 27), Plaintiffs Ines
 2   Burgos and Mongkol Mahavongtrakul (“Plaintiffs”), and Defendant Sunvalleytek International,
 3   Inc. (“Defendant”) (collectively with Plaintiffs, the “Parties”), have been working diligently to
 4   schedule the ADR mediation within the 90-day Court ordered timeframe. However, the Parties
 5   have been unable to complete the discovery the Parties agree is necessary for mediation. Both of
 6   the Parties and the mediator, Mark LeHocky, are available for mediation on July 10th.
 7   Accordingly, the Parties stipulate and respectfully request that the mediation deadline be extended
 8   to July 10th.
 9

10   DATED: May 15, 2019
                                                          FINKELSTEIN, BLANKINSHIP,
11                                                        FREI-PEARSON & GARBER, LLP
                                                          By:   /s/ D. Greg Blankinship
12                                                        D. GREG BLANKINSHIP (pro hac vice)
13                                                        KAPLAN FOX & KILSHEIMER LLP
14                                                        By: /s/ Mario M. Choi
                                                          MARIO M. CHOI
15                                                        Attorneys for Plaintiffs

16
                                                          GCA LAW PARTNERS, LLP
17
                                                          By: /s/ Kimberly A. Donovan
18                                                        KIMBERLY A. DONOVAN
                                                          Attorney for Defendant
19

20
                     ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)
21
             I, D. Greg Blankinship, attest that concurrence in the filing of this document has been
22
     obtained from the other signatories. I declare under penalty of perjury under the laws of the
23
     United States of America that the foregoing is true and correct.
24
             Executed this 15th day of May, 2019, at White Plains, New York.
25

26                                                                /s/ D. Greg Blankinship
                                                                  D. GREG BLANKINSHIP
27

28
                                                                                        STIP AND ORDER
                                                    -2-                        Case No. 4:18-cv-06910-HSG
 1                                    ORDER
 2

 3         The above STIPULATION AND [PROPOSED] ORDER EXTENDING THE TIME TO

 4   HOLD ADR MEDIATION is GRANTED.

 5
           IT IS SO ORDERED.
 6
     Dated: 5/16/2019                 __________________________________________
 7
                                         HON. HAYWOOD S. GILLIAM, JR.
 8                                       UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                     STIP AND ORDER
                                       -3-                  Case No. 4:18-cv-06910-HSG
